Case: 19-20454      Document: 00515281419         Page: 1    Date Filed: 01/22/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                        January 22, 2020
                                    No. 19-20454                          Lyle W. Cayce
                                  Summary Calendar                             Clerk


REGINALD JOHNSON,

               Plaintiff - Appellant

v.

SAMSUNG ELECTRONICS AMERICA, INCORPORATED; NISI-TEXAS,
INCORPORATED,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:19-CV-246



Before KING, GRAVES, and WILLETT, Circuit Judges
PER CURIAM:*
       Reginald Johnson filed this pro se lawsuit in federal district court against
Samsung Electronics America, Inc. (“SEA”) and NISI-Texas, Inc. (“NISI”). On
March 22, 2018, Johnson self-installed an SEA electric wall oven.                    After
experiencing functional issues with the oven, Johnson called an SEA



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20454     Document: 00515281419      Page: 2   Date Filed: 01/22/2020



                                  No. 19-20454
technician, who did not repair the oven because Johnson improperly installed
it. Johnson then contacted Home Depot, and the store’s installer purportedly
found no issue with Johnson’s installation of the oven.
      In his complaint, Johnson alleged that Defendants committed “unlawful
discriminatory conduct and deceptive practices” under 42 U.S.C. § 1981 and
the Texas Deceptive Trade Practices Act (“TDTPA”). Johnson also mentioned
“tort and contract claims” without specification or reference to any Texas law.
Finally, Johnson brought claims under criminal statutes, 18 U.S.C. § 241
(“conspiracy against rights”) and 18 U.S.C. § 245 (“federally protected
activities”).
      Defendants moved to dismiss the complaint. After the parties consented
to proceed under 28 U.S.C. § 636(c), the Magistrate Judge granted the motion
finding that Johnson “failed to allege any fact to support his [§ 1981] claim that
Defendants’ refusal to repair the oven was due to Plaintiff’s race” and that
Johnson’s state law claims failed to meet the amount in controversy
requirement for diversity jurisdiction. Accordingly, the Magistrate Judge
entered final judgment dismissing Johnson’s case for failure to state a claim
and lack of subject matter jurisdiction. Johnson also filed a motion for default
judgment, a motion to impose a federal criminal charge, and a motion for jury
trial. All three were denied.
      On appeal, Johnson contests the Magistrate Judge’s grant of the motion
to dismiss, denial of the motion for default judgment, and denial of the motion
for a trial by jury. “We review a district court’s grant of a motion to dismiss de
novo.” Boyd v. Driver, 579 F.3d 513, 515 (5th Cir. 2009). Denials of motions for
default judgment and jury trial are reviewed for an abuse of discretion. Lewis
v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001) (default judgment); Pinemont Bank
v. Belk, 722 F.2d 232, 235 (5th Cir. 1984) (jury trial).


                                        2
    Case: 19-20454     Document: 00515281419       Page: 3   Date Filed: 01/22/2020



                                   No. 19-20454
      As an initial matter, Johnson’s arguments before us consist of a
regurgitation of his complaint and some conclusory statements. There is no
identification of error in the detailed findings made by the district court.
Accordingly, Johnson has abandoned any challenge to the district court’s
dismissal of his complaint. See, e.g., Mapes v. Bishop, 541 F.3d 582, 584 (5th
Cir. 2008) (finding that a litigant’s claims are “effectively abandoned” when he
fails to make the arguments in the body of his appellate brief); Grant v. Cuellar,
59 F.3d 523, 524 (5th Cir. 1995) (noting that Federal Rule of Appellate
Procedure 28 requires that the appellant’s argument contain “citation to the
authorities, statutes and parts of the record relied on”).
      Johnson also offers no colorable basis for his claims. See FED. R. CIV. P.
12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (providing that,
for a claim to survive a Rule12(b)(6) motion, “[f]actual allegations must be
enough to raise a right to relief above the speculative level”). First, Johnson’s
claims under criminal statutes, 18 U.S.C. §§ 241 and 245, provide no ground
for civil liability. See Gill v. Texas, 153 F. App’x 261, 262 (5th Cir. 2005); United
States v. Cannon, 750 F.3d 492, 507, n.16 (5th Cir. 2014). Second, Johnson
makes no factual connection between his race and a denial of service repair
that “allows the court to draw the reasonable inference that the defendant is
liable for the [civil rights violations] alleged.” Raj v. Louisiana State Univ., 714
F.3d 322, 331 (5th Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 686
(2009)). Finally, Johnson alleges TDTPA violations and “tort and contract
claims” without elaboration and fails to demonstrate that it is “facially
apparent” that these unspecified state law claims are likely above $75,000. See
Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335-36 (5th Cir. 1995).
Accordingly, we find no abuse of discretion in the district court’s denial of the
motion for jury trial and default judgment.
      The judgment of the district court is AFFIRMED.
                                         3